Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
It is noted that the IDS filed 9/22/2020 contains an extremely large number of references for consideration by the Examiner. If the applicant and/or applicant's representative are aware of any particular reference or portion of a reference in the list which the examiner should take pay particular attention to it is requested that it be specifically pointed out in response to this Office action. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/2020 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-9, and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Potter et al. (WO 2008015441 with U.S Pub. No. 20100059070 for citation) in view of McMurtrie (U.S Patent No. 5016656), Deevi (U.S Patent No. 6857431) and further in view of Woodings (U.S Patent No. 5671757).

an aerosol-forming substrate (by reference sign 22, fig. 3) located at an extreme end of the smoking article (by reference sign 20, fig. 3); Potter does not expressly discloses the aerosol-forming substrate comprises a gathered crimped sheet of homogenized tobacco material. McMurtrie discloses a wrapped tobacco rod comprises a gathered crimped sheet of homogenized tobacco material having a plurality of substantially parallel ridges or corrugations extending along or parallel to a longitudinal axis of the smoking article for its strength to resist bending (fig. 1 and column 1, lines 14-43, column 2,line 60 to column 3, line 7). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the gathered crimped sheet taught by McMurtrie in the smoking article of Potter for its strength to resist bending.
Since the combination of Potter and McMurtrie discloses the same parallel ridges/corrugations that contribute to the strength against bending of the tobacco in rod form to as the claimed tobacco sheet, one of ordinary skill in the art at the time the invention was made would expect the disclosed tobacco rod of Potter and McMurtrie is capable of being penetrated by a heating element having a diameter of between about 40 percent to about 70 percent of a diameter of the aerosol-forming substrate without bending of the smoking article by more than 7 degree relative to the longitudinal axis of the smoking article and without tearing or ripping of an outer wrapper of the smoking article.
Potter also discloses the smoking article further comprising a filter located at an extreme downstream end of the smoking article (by reference sign 24, fig. 3) but does not expressly disclose a support element abuts the aerosol-forming substrate wherein the support element comprises a hollow tubular element. Deevi, discloses a smoking article wherein the tobacco material abuts with a hollow tubular element that provides structural definition and support (figs 9, 12, 15 and column 15, lines 9-15). Therefore, it would have been obvious to one 
Furthermore, the hollow tubular element of Deevi as shown on figs. 9, 12 and 15 provides free flow; it would have been obvious to one of ordinary skill in the art that the internal diameter of the hollow tubular element is within the claimed range of about 35% to 98%.
Porter discloses using perforation to control the resistance to draw [0039], McMurtrie discloses desire to have a draw effort of a conventional filtered cigarette (column 3, lines 45-50). Woodings discloses a filtered cigarette has resistance to draw of 30 mm WG to 150mm WG (column 3line 3-4) overlapping with the claimed range. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to pick the claimed range of the resistance to draw of the smoking article.
Regarding claims 2-3, since the structure of the aerosol-forming substrate and the hollow tubular element taught by the combination of Potter, McMurtrie and Deevi is the same as the claimed structure, one of ordinary skill in the art at the time the invention was made would expect the structure is capable of resisting a penetration force of at least 4 N during insertion of the heating element of the aerosol-generating device into the aerosol-forming substrate.
Regarding claim 5, since Deevi discloses the support element provides structural definition and support (figs 9, 15 and column 15, lines 9-15), it would have been obvious to one of ordinary skill in the art at the time the invention was made to compute the ratio between the internal diameter and the external diameter of the hollow tubular element in order for the hollow tubular element to provide a desired definition and support.

Regarding claim 8-9, Deevi also discloses the smoking article comprises an aerosol cooling element located immediately downstream of the support element and abuts the support element (by reference sign 10, fig. 9).
Regarding claim 15, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the aerosol former comprises glycerine or propylene glycol.  
Claims 10 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Potter et al. (WO 2008015441 with U.S Pub. No. 20100059070 for citation) in view of McMurtrie (U.S Patent No. 5016656), Deevi (U.S Patent No. 6857431) and Woodings (U.S Patent No. 5671757) and further in view of Yamashita (U.S Pub. No. 20020096300). The combination of Potter, McMurtrie and Deevi discloses the aerosol-cooling element is folded paper (corresponding to the claimed a gathered sheet) (column 7, lines 26-30 of Deevi) but does not expressly disclose the material comprises biodegradable polymeric material. Yamashita discloses using natural or semi-synthetic material such as pulp or a biodegradable polymer Yamashita [0053]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the aerosol-cooling element comprises a gathered sheet of biodegradable polymeric material. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU H NGUYEN/            Examiner, Art Unit 1747